AMENDED AND RESTATED SEVERANCE AGREEMENT

This Amended and Restated Severance Agreement (“Agreement”), dated as of
February 23, 2011 is made and entered into by DESMOND WALSH (“Executive”) and
HERBALIFE INTERNATIONAL OF AMERICA, INC., a California corporation (“Company”).
The parties to this Agreement agree as follows:

1. Employment At-Will. The Company and Executive acknowledge and agree that each
can terminate the employment relationship at any time upon written notice to the
other, with or without prior notice, for any reason or for no reason. Executive
has received no promise of continued employment or employment for any specific
period of time, and no employee of the Company, including without limitation the
Company’s officers, has the authority to alter the at-will nature of the
employment relationship except in a written employment contract signed by an
authorized Company executive and by Executive.

2. Severance.

(a) Although nothing in this Section 2 shall be construed to alter the at-will
nature of employment as set forth in Section 1 above, if Executive is terminated
by the Company without Cause or resigns for Good Reason, Executive will be paid
a lump sum amount equal to two times Executive’s then-current annual salary (the
“Salary Severance”), in addition to all other accrued entitlements such as
unpaid salary and accrued vacation, if any. If Executive is terminated by the
Company without Cause or resigns for Good Reason, the Company will also provide
Executive with outplacement services for up to six months by a provider selected
and paid for by the Company in an amount not to exceed $20,000; Executive shall
not be entitled to cash in lieu of outplacement services. If Executive is
terminated by the Company without Cause, resigns for Good Reason, retires, dies,
or resigns as a result of a disability, Executive will be entitled to receive a
pro rata bonus payment (based on the actual performance of the Company over the
entire year), at such time bonuses are paid to the Company’s senior executives
generally, based on the number of months worked in the applicable fiscal year of
the Company (the “Bonus Severance”). Executive will have no duty to mitigate. As
a precondition to the Company’s obligation to pay Executive severance of two
years of salary and a pro rata bonus, Executive agrees to execute and deliver to
the Company a fully effective general release in the form attached to this
Agreement as Attachment A within 30 days following the date Executive’s
employment with the Company terminates. Company shall pay Executive the Salary
Severance on the date which is the later of ten days after the date on which it
receives the signed release (so long as such release has become effective and
irrevocable in accordance with its terms), subject to Section 17, and the
Company shall pay the Bonus Severance on the date which is the later of ten days
after the date on which it receives the signed release (so long as such release
has become effective and irrevocable in accordance with its terms) or the date
on which Company pays bonuses to Company’s senior executives generally for the
applicable year (such date to be in the calendar year following the year in
which the separation from service occurs), subject to Section 17. Executive
understands and agrees that Executive shall not be entitled to any other
severance benefit not set forth in this Section 2, and accordingly Executive
expressly acknowledges that the Company will not be obligated to make 401(k)
contributions following the termination of Executive’s employment.

(b) In the event that Executive is qualified for and elects COBRA coverage under
the Company’s health plans after a termination without Cause or a resignation
for Good Reason, the Company will continue to pay its share of the cost of
premiums under such plans until Executive is reemployed, or for a period of two
years, whichever occurs first, payable in accordance with the Company’s normal
benefit practices. Upon a termination for Cause and upon a resignation without
Good Reason (other than due to death, disability or retirement), except as set
forth in Section 2(a) above and/or one or more separate written agreements
between Company and Executive, all unearned compensation, benefits and unvested
options shall be forfeited.

(c) Notwithstanding the terms of any stock incentive plan of the Company or
stock option or stock appreciation right agreement to which Executive is a
party, if Executive is terminated by the Company without Cause or resigns for
Good Reason, and on the effective date of such termination Executive is subject
to a “trading blackout” or “quiet period” with respect to the Company’s common
shares or if the Company determines, upon the advice of legal counsel, that on
the effective date of such termination Executive may not to trade in the
Company’s common shares due to Executive’s possession of material non-public
information, in each case, which restriction or prohibition continues for a
period of at least twenty consecutive calendar days, the Company hereby agrees
that Executive shall be permitted to pay the exercise price and/or any tax
withholding obligation payable in connection with the exercise of any of
Executive’s then outstanding and exercisable Company stock options and/or stock
appreciation rights by either tendering common shares of the Company then owned
by Executive and/or instructing the Company to withhold from the common shares
otherwise issuable upon exercise such stock options and/or stock appreciation
rights a number of common shares having a fair market value on the date of
exercise equal to the exercise price and/or tax withholding obligation.

(d) For purposes of this Agreement, the Company shall have “Cause” to terminate
Executive’s services in the event of any of the following acts or circumstances:
(i) Executive’s conviction of a felony or entering a plea of guilty or nolo
contendere to any crime constituting a felony (other than a traffic violation or
by reason of vicarious liability); (ii) Executive’s substantial and repeated
failure to attempt to perform Executive’s lawful duties to the Company, except
during periods of physical or mental incapacity; (iii) Executive’s gross
negligence or willful misconduct with respect to any material aspect of the
business of the Company or any of its affiliates, which gross negligence or
willful misconduct has a material and demonstrable adverse effect on the
Company; (iv) Executive’s material violation of a Company policy resulting in a
material and demonstrable adverse effect to the Company or an affiliate,
including but not limited to a violation of the Company’s Code of Business
Conduct and Ethics; or (v) any material breach of this Agreement or any material
breach of any other written agreement between Executive and the Company’s
affiliates governing Executive’s equity compensation arrangements (i.e., any
agreement with respect to Executive’s stock, stock appreciation right and/or
stock options of any of the Company’s affiliates); provided, however, that
Executive shall not be deemed to have been terminated for Cause in the case of
clause (ii), (iii), (iv) or (v) above, unless any such breach is not fully
corrected prior to the expiration of the thirty (30) calendar day period
following delivery to Executive of the Company’s written notice of its intention
to terminate his employment for Cause describing the basis therefore in
reasonable detail.

(e) Executive will be deemed to have a “Good Reason” if Executive terminates his
employment because of (i) a material diminution of Executive’s duties as
President, (ii) the failure by any successor of the Company to assume in writing
the Company’s obligations under this Agreement, (iii) the breach by the Company
in any respect of any of its obligations under this Agreement, and, in any such
case (but only if correction or cure is possible), the failure by the Company to
correct or cure the circumstance or breach on which such resignation is based
within 30 days after receiving notice from Executive describing such
circumstance or breach in reasonable detail, (iv) the relocation of Executive’s
primary office location of more than 50 miles that places the primary office
farther from Executive’s residence than it was before, or (v) the imposition by
the Company of a requirement that Executive report to a person other than the
Chief Executive Officer of the Company or the Chairman of the Board. Executive
shall not have a Good Reason to resign if the Company suspends Executive due to
an indictment of Executive on felony charges, provided that the Company
continues to pay Executive’s salary and benefits. No Salary Severance is payable
after Executive turns age 65, regardless of whether Executive has a Good Reason
for resignation and regardless whether the Company has Cause to terminate
Executive.

3. Change in Control. Notwithstanding anything to the contrary in an award
agreement between Executive and the Company, with respect to all stock option,
stock appreciation right and stock unit awards granted to Executive prior to or
after the date of this Agreement (the “Equity Awards”), upon the occurrence of a
Change of Control (as defined in the Company’s 2005 Stock Incentive Plan, as
amended) each Equity Award shall become immediately and fully vested and, to the
extent applicable, exercisable as of immediately prior to such Change of
Control.

4. Excise Tax. If any payment or benefit due under this Agreement, together with
all other payments and benefits (including, without limitation, the acceleration
of vesting of stock options and/or other equity-based compensation awards) to
which Executive is entitled from the Company, or any affiliate thereof, would
(if paid or provided) constitute an “excess parachute payment” (as defined in
Section 280G(b)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”), or any successor provision), the amounts otherwise payable and benefits
otherwise due under this Agreement will either (i) be delivered in full, or
(ii) be limited to the minimum extent necessary to ensure that no portion
thereof will fail to be tax-deductible to the Company by reason of Section 280G
of the Code, whichever of the foregoing amounts, taking into account the
applicable federal, state or local income and employment taxes and the excise
tax imposed under Section 4999 of the Code, results in Executive’s receipt, on
an after-tax basis, of the greatest amount of benefits, notwithstanding that all
or some portion of such benefits may be subject to the excise tax imposed under
Section 4999 of the Code. In the event that the payments and/or benefits are to
be reduced pursuant to this Section 4, such payments and benefits shall be
reduced such that the reduction of compensation to be provided to Executive as a
result of this Section 4 is minimized. In applying this principle, the reduction
shall be made in a manner consistent with the requirements of Section 409A of
the Code and where two economically equivalent amounts are subject to reduction
but payable at different times, such amounts shall be reduced on a pro rata
basis but not below zero.

5. Confidential and Proprietary Information.

(a) The parties agree and acknowledge that during the course of Executive’s
employment, Executive will be given and will have access to and be exposed to
trade secrets and confidential information in written, oral, electronic and
other forms regarding the Company and its affiliates (which includes but is not
limited to all of its business units, divisions and affiliates) and their
business, equipment, products and employees, including, without limitation: the
identities of the Company’s and its affiliates’ distributors and customers and
potential distributors and customers (hereinafter referred to collectively as
“Distributors”), including, without limitation, the identity of Distributors
that Executive cultivates or maintains while providing services at the Company
or any of its affiliates using the Company’s or any of its affiliates’ products,
name and infrastructure, and the identities of contact persons with respect to
those Distributors; the particular preferences, likes, dislikes and needs of
those Distributors and contact persons with respect to product types, pricing,
sales calls, timing, sales terms, rental terms, lease terms, service plans, and
other marketing terms and techniques; the Company’s and its affiliates’ business
methods, practices, strategies, forecasts, pricing, and marketing techniques;
the identities of the Company’s and its affiliates’ licensors, vendors and other
suppliers and the identities of the Company’s and its affiliates’ contact
persons at such licensors, vendors and other suppliers; the identities of the
Company’s and its affiliates’ key sales representatives and personnel and other
employees; advertising and sales materials; research, computer software and
related materials; and other facts and financial and other business information
concerning or relating to the Company or any of its affiliates and their
business, operations, financial condition, results of operations and prospects.
Executive expressly agrees to use such trade secrets and confidential
information only for purposes of carrying out his duties for the Company and its
affiliates as he deems appropriate in his good faith judgment, and not for any
other purpose, including, without limitation, not in any way or for any purpose
that could reasonably be foreseen to be detrimental to the Company or any of its
affiliates; provided, Executive shall be permitted to disclose such trade
secrets and confidential information to third parties in the course of
performing his duties for the Company and its affiliates as he deems appropriate
in his good faith judgment provided that prior to such disclosure Executive
causes the intended recipient of such information to sign a confidentiality
agreement. Executive shall not at any time, either during the course of his
employment hereunder or after the termination of such employment, use for
himself or others, directly or indirectly, any such trade secrets or
confidential information, and, except as required by law or as permitted
hereunder, Executive shall not disclose such trade secrets or confidential
information, directly or indirectly, to any other person or entity. Trade secret
and confidential information hereunder shall not include any information which
(i) is already in or subsequently enters the public domain, other than as a
result of any unauthorized direct or indirect disclosure by Executive,
(ii) becomes available to Executive on a non-confidential basis from a source
other than the Company or any of its affiliates, provided that Executive has no
knowledge that such source is subject to a confidentiality agreement or other
obligation of secrecy or confidentiality (whether pursuant to a contract, legal
or fiduciary obligation or duty or otherwise) to the Company or any of its
affiliates or any other person or entity or (iii) is approved for release by the
Chief Executive Officer or the board of directors of the Company or any of its
affiliates or which the Chief Executive Officer or the board of directors of the
Company or any of its affiliates makes available or authorizes Executive to make
available to third parties without an obligation of confidentiality.

(b) All physical property and all notes, memoranda, files, records, writings,
documents and other materials of any and every nature, written or electronic,
which Executive shall prepare or receive in the course of his employment with
the Company and which relate to or are useful in any manner to the business now
or hereafter conducted by the Company or any of its affiliates are and shall
remain the sole and exclusive property of the Company and its affiliates, as
applicable. Executive shall not remove from the Company’s premises any such
physical property, the original or any reproduction of any such materials nor
the information contained therein except for the purposes of carrying out his
duties to the Company or any of its affiliates and all such property (except for
any items of personal property not owned by the Company or any of its
affiliates), materials and information in his possession or under his custody or
control upon the termination of his employment (other than such materials
received by Executive solely in his capacity as a shareholder) or at any other
time upon request by the Company shall be immediately turned over to the Company
and its affiliates, as applicable.

(c) All inventions, improvements, trade secrets, reports, manuals, computer
programs, tapes and other ideas and materials developed or invented by Executive
during the period of his employment, either solely or in collaboration with
others, which relate to the actual or anticipated business or research of the
Company or any of its affiliates which result from or are suggested by any work
Executive may do for the Company or any of its affiliates or which result from
use of the Company’s or any of its affiliates’ premises or property
(collectively, the “Developments”) shall be the sole and exclusive property of
the Company and its affiliates, as applicable. Executive assigns and transfers
to the Company his entire right and interest in any such Development, and
Executive shall execute and deliver any and all documents and shall do and
perform any and all other acts and things necessary or desirable in connection
therewith that the Company or any of its affiliates may reasonably request, it
being agreed that the preparation of any such documents shall be at the
Company’s expense. Nothing in this paragraph applies to an invention which
qualifies fully under the provisions of California Labor Code Section 2870.

(d) Following the termination of Executive’s employment, Executive will
reasonably cooperate with the Company (at the Company’s expense, if Executive
reasonably incurs any out-of-pocket costs with respect thereto, including, but
not limited to, lost salary or the value of vacation benefits used in connection
therewith) in any defense of any legal, administrative or other action in which
the Company or any of its affiliates or any of their distributors or other
business relations are a party or are otherwise involved, so long as any such
matter was related to Executive’s duties and activities conducted on behalf of
the Company or its Subsidiaries.

(e) The provisions of this Section 5 and Sections 6, 7 and 8 shall survive any
termination of this Agreement and termination of Executive’s employment with the
Company.

6. Non-Solicitation. Executive acknowledges that in the course of his employment
for the Company he will become familiar with the Company’s and its affiliates’
trade secrets and other confidential information concerning the Company and its
affiliates. Accordingly, Executive agrees that, during Executive’s employment
and for a period of twenty-four (24) months immediately thereafter (the
“Nonsolicitation Period”), he will not directly or indirectly through another
entity (i) induce or attempt to induce any employee or Distributor of the
Company or any of its affiliates to leave the employment of, or cease to
maintain its distributor relationship with, the Company or such affiliate, or in
any way interfere with the relationship between the Company or any such
affiliate and any employee or Distributor thereof, (ii) hire any person who was
an employee of the Company or any of its affiliates at any time during the
Nonsolicitation Period unless such person’s employment was terminated by the
Company or such affiliate or enter into a distributor relationship with any
person or entity who was a Distributor of the Company or any of its affiliates
at any time during the Nonsolicitation Period, (iii) induce or attempt to induce
any Distributor, supplier, licensor, licensee or other business relation of the
Company or any of its affiliates to cease doing business with the Company or
such affiliate, or in any way interfere with the relationship between such
Distributor, supplier, licensor, licensee or business relation and the Company
or any of its affiliates or (iv) use any trade secrets or other confidential
information of the Company or any of its affiliates to directly or indirectly
participate in any means or manner in any business which is a direct competitor
of the Company.

7. Non-Disparagement. During Executive’s employment and thereafter, Executive
agrees not to make any derogatory, negative or disparaging public statement
about the Company, its officers, its employees, or members of its Board, or to
make any public statement (or any statement likely to become public) that could
reasonably be expected to adversely affect or disparage the reputation, or, to
the extent applicable, business or goodwill of the Company, it being agreed and
understood that nothing herein shall prohibit Executive (a) from disclosing that
Executive is no longer employed by the Company, (b) from responding truthfully
to any governmental investigation or inquiry related thereto, whether by the
Securities and Exchange Commission or other governmental entity or any other
law, subpoena, court order or other compulsory legal process or any disclosure
requirement of the Securities and Exchange Commission, or (c) from making
traditional competitive statements in the course of promoting a competing
business, so long as any statements made by Executive described in this clause
(c) are not based on confidential information obtained during the course of
Executive’s employment with the Company. The Company agrees that it will not
make any derogatory, negative or disparaging public statements about Executive
that are untruthful in any authorized Company statement (whether written or
oral), including, but not limited to, any press release or public announcement.

8. Injunctive Relief. Executive and the Company (a) intend that the provisions
of Sections 5 and 6 be and become valid and enforceable, (b) acknowledge and
agree that the provisions of Sections 5 and 6 are reasonable and necessary to
protect the legitimate interests of the business of the Company and its
affiliates and (c) agree that any violation of Section 5 or 6 might result in
irreparable injury to the Company and its affiliates, the exact amount of which
would be difficult to ascertain and the remedies at law for which may not be
reasonable or adequate compensation to the Company and its affiliates for such a
violation. Accordingly, Executive agrees that if Executive violates or threatens
to violate the provisions of Section 5 or 6, in addition to any other remedy
which may be available at law or in equity, the Company shall be entitled to
seek specific performance and injunctive relief, and without the necessity of
proving actual damages. In addition, in the event of a violation or threatened
violation by Executive of Section 5 or 6 of this Agreement, the Nonsolicitation
Period will be tolled until such violation or threatened violation has been duly
cured. If, at the time of enforcement of Sections 5 or 6 of this Agreement, a
court holds that the restrictions stated therein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum period,
scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area.

9. Assignment: Successors and Assigns. Executive agrees that he shall not
assign, sell, transfer, delegate or otherwise dispose of, whether voluntarily or
involuntarily, any rights or obligations under this Agreement, nor shall
Executive’s rights hereunder be subject to encumbrance of the claims of
creditors. This Agreement may be assigned by the Company without the consent of
Executive to (a) any entity succeeding to all or substantially all of the assets
or business of the Company, whether by merger, consolidation, acquisition or
otherwise (upon which entity the Agreement shall be binding), or (b) any
affiliate; provided, however, that in neither case shall the Company be released
from its obligations hereunder, nor shall any assignment to an affiliate lessen
Executive’s rights with respect to his position, duties, responsibilities or
authority with respect to the Company.

10. Governing Law: Jurisdiction and Venue. This Agreement shall be governed,
construed, interpreted and enforced in accordance with the substantive laws of
the State of California without regard to the conflicts of law principles
thereof. Suit to enforce this Agreement or any provision or portion thereof may
be brought in the federal or state courts located in Los Angeles, California.

11. Severability of Provisions. In the event that any provision of this
Agreement should ever be adjudicated by a court of competent jurisdiction to be
unenforceable, then such provision shall be deemed reformed to the maximum
extent permitted by applicable law, and the invalidity or unenforceability of
any provision shall not affect the validity or enforceability of any other
provision of this Agreement.

12. Notices. All notices, requests, demands and other communications which are
required or may be given under this Agreement shall be in writing and shall be
deemed to have been duly given when received if personally delivered; when
transmitted if transmitted by telecopy, electronic or digital transmission
method upon receipt of telephonic or electronic confirmation; the day after it
is sent, if sent for next day delivery to a domestic address by recognized
overnight delivery service (e.g., Federal Express); and upon receipt, if sent by
certified or registered mail, return receipt requested. In each case notice will
be sent to:

(a) If to the Company:

Herbalife International of America, Inc.
800 W. Olympic Blvd., Suite 406
Los Angeles, California 90015
Attention: General Counsel
Telecopy: (310) 557-3906

with a copy to:

Herbalife International of America, Inc.
800 W. Olympic Blvd., Suite 406
Los Angeles, California 90015
Attention: Chief Executive Officer
Telecopy: (310) 557-3906

(b) if to Executive, to:

Desmond Walsh

with a copy to:

or to such other place and with other copies as either party may designate as to
itself or himself by written notice to the others.

13. Counterparts. This Agreement may be executed in several counterparts, each
of which will be deemed to be an original, but all of which together shall
constitute one and the same Agreement.

14. Entire Agreement. The terms of this Agreement are intended by the parties to
be the final expression of their agreement with respect to the subject matter
hereof and this Agreement supersedes (and may not be contradicted by, modified
or supplemented by) any prior or contemporaneous agreement, written or oral,
with respect thereto. The parties further intend that this Agreement shall
constitute the complete and exclusive statement of its terms and that no
extrinsic evidence whatsoever may be introduced in any judicial, administrative,
or other legal proceeding to vary the terms of this Agreement.

15. Amendments: Waivers. This Agreement may not be modified or amended except by
an instrument in writing, signed by Executive and a duly authorized
representative of the Company. No waiver of any of the provisions of this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed to be construed as a further, continuing, or subsequent waiver of any
such provision or as a waiver of any other provision of this Agreement. No
failure to exercise and no delay in exercising any right, remedy or power
hereunder shall preclude any other or further exercise of any other right,
remedy, or power provided herein or by law or in equity.

16. Representation of Counsel; Mutual Negotiation. Each party has had the
opportunity to be represented by counsel of its choice in negotiating this
Agreement. This Agreement shall therefore be deemed to have been negotiated and
prepared at the joint request, direction and construction of the parties, at
arm’s-length, with the advice and participation of counsel, and shall be
interpreted in accordance with its terms without favor to any party.

17. Compliance with Section 409A.

(a) The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A of the Code and the regulations and guidance
promulgated thereunder (collectively “Section 409A”) and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. If Executive notifies the Company (with reasonable
specificity as to the reason therefor) that Executive believes that any
provision of this Agreement (or of any award of compensation, including equity
compensation or benefits) would cause Executive to incur any additional tax or
interest under Section 409A and the Company concurs with such belief or the
Company (without any obligation whatsoever to do so) independently makes such
determination, the Company shall, after consulting with Executive, reform such
provision to attempt to comply with Section 409A through good faith
modifications to the minimum extent reasonably appropriate to conform with
Section 409A. To the extent that any provision hereof is modified in order to
comply with Section 409A, such modification shall be made in good faith and
shall, to the maximum extent reasonably possible, maintain the original intent
and economic benefit/burden to Executive and the Company of the applicable
provision without violating the provisions of Section 409A.

(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Section 409A(a)(2)(B) of the Code, then with regard to any payment or the
provision of any benefit that is specified as subject to this Section or that is
otherwise considered deferred compensation under Section 409A payable on account
of a “separation from service,” and that is not exempt from Section 409A as
involuntary separation pay or a short-term deferral (or otherwise), such payment
or benefit shall be made or provided at the date which is the earlier of (i) the
expiration of the six (6)-month period measured from the date of such
“separation from service” of Executive, and (ii) the date of Executive’s death
(the “Delay Period”). Upon the expiration of the Delay Period, all payments and
benefits delayed pursuant to this Section 17(b) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to Executive in a lump sum without interest,
and any remaining payments and benefits due under this Agreement shall be paid
or provided in accordance with the normal payment dates specified for them
herein.

(c) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Section 409A, (i) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause
(ii) shall not be violated without regard to expenses reimbursed under any
arrangement covered by Internal Revenue Code Section 105(b) solely because such
expenses are subject to a limit related to the period the arrangement is in
effect and (iii) such payments shall be made on or before the last day of
Executive’s taxable year following the taxable year in which the expense
occurred.

(d) Whenever a payment under this Agreement specifies a payment period with
reference to a number of days, the actual date of payment within the specified
period shall be within the sole discretion of the Company.

[Signature Page Follows]IN WITNESS WHEREOF, the parties have executed this
Agreement as of the date and year first above written.

EXECUTIVE

By: Desmond Walsh

HERBALIFE INTERNATIONAL OF AMERICA, INC.

By: Michael O. Johnson
Title: Chief Executive Officer


1

ATTACHMENT A

Agreement and General Release

Agreement and General Release (“AGREEMENT”), by and among DESMOND WALSH
(“EXECUTIVE” and referred to herein as “you”) and HERBALIFE INTERNATIONAL OF
AMERICA, INC., a California corporation (the “COMPANY”).

1. In exchange for your waiver of claims against the Company Entities (as
defined below) and compliance with other terms and conditions of this Agreement,
upon the effectiveness of this Agreement, the Company agrees to provide you with
the payments and benefits provided in Section 2 of your Severance Agreement with
the Company.

2. (a) In consideration for the payments and benefits to be provided to you
pursuant to paragraph 1 above, you, for yourself and for your heirs, executors,
administrators, trustees, legal representatives, and assigns (hereinafter
referred to collectively as “RELEASORS”), FOREVER RELEASE AND DISCHARGE THE
Company and its past, present and future parent entities, subsidiaries,
divisions, affiliates and related business entities, successors and assigns,
assets, employee benefit plans or funds (including, without limitation, each of
Whitney & Co., LLC, Golden Gate Private Equity, Inc., any investment fund
managed by either of them and any affiliate of any of the aforementioned persons
or entities), and any of its or their respective past, present and/or future
directors, officers, fiduciaries, agents, trustees, administrators, employees
and assigns, whether acting on behalf of the Company or in their individual
capacities (collectively the “COMPANY ENTITIES”) from any and all claims, suits,
demands, causes of action, covenants, obligations, debts, costs, expenses, fees
and liabilities of any kind whatsoever in law or equity, by statute or
otherwise, whether known or unknown, vested or contingent, suspected or
unsuspected and whether or not concealed or hidden (collectively, the “CLAIMS”),
which you ever had, now have, or may have against any of the Company Entities by
reason of any act, omission, transaction, practice, plan, policy, procedure,
conduct, occurrence, or other matter related in any way to your employment by
(including, but not limited to, termination thereof) the Company Entities up to
and including the date on which you sign this Agreement, except as provided in
subsection (c) below.

(b) Without limiting the generality of the foregoing, this Agreement is intended
to and shall release the Company Entities from any and all claims, whether known
or unknown, which Releasors ever had, now have, or may have against the
Companies Entities arising out of your employment or termination thereof,
including, but not limited to: (i) any claim under the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, the Employee Retirement Income Security Act of 1974,(excluding
claims for accrued, vested benefits under any employee benefit or pension plan
of the Company Entities subject to the terms and conditions of such plan and
applicable law), the Family and Medical Leave Act, the Worker Adjustment and
Retraining Notification Act of 1988, or the Fair Labor Standards Act of 1938, in
each case as amended; (ii) any claim under the California Fair Employment and
Housing Act, the California Labor Code, the California Family Rights Act, or the
California pregnancy Disability Leave Law; (iii) any other claim (whether based
on federal, state, or local law (statutory or decisional), rule, regulation or
ordinance) relating to or arising out of your employment, the terms and
conditions of such employment, the termination of such employment, including,
but not limited to, breach of contract (express or implied), wrongful discharge,
detrimental reliance, defamation, emotional distress or compensatory or punitive
damages; and (iv) any claim for attorneys’ fees, costs, disbursements and/or the
like.

(c) Notwithstanding the foregoing, nothing in this Agreement shall be a waiver
of claims: (1) that may arise after the date on which you sign this Agreement;
(2) with respect to your right to enforce your rights that survive termination
under the Severance Agreement or any other written agreement entered into
between you and the Company (including, without limitation, any agreements
granting you any stock units, stock appreciation rights, stock options or any
other equity grants or equivalents); (3) regarding rights of indemnification,
receipt of legal fees and directors and officers liability insurance to which
you are entitled under the Severance Agreement, the Company’s Certificate of
Incorporation or By-laws, pursuant to any separate writing between you and the
Company or pursuant to applicable law; (4) relating to any claims for accrued,
vested benefits under any employee benefit plan or pension plan of the Company
Entities subject to the terms and conditions of such plan and applicable law; or
(5) as a stockholder or optionholder of the Company.

(d) In signing this Agreement, you acknowledge that you intend that this
Agreement shall be effective as a bar to each and every one of the Claims
hereinabove mentioned or implied. You expressly consent that this Agreement
shall be given full force and effect according to each and all of its express
terms and provisions, including those relating to unknown, unsuspected or
unanticipated Claims (notwithstanding any state statute that expressly limits
the effectiveness of a general release of unknown, unsuspected or unanticipated
Claims), if any, as well as those relating to any other claims hereinabove
mentioned or implied. You acknowledge and agree that this waiver is an essential
and material term of this Agreement, and if you bring your own Claim in which
you seek damages against any Company Entity, or if you seek to recover against
any Company Entity in any Claim brought by a governmental agency on your behalf,
the release set forth in this Agreement shall serve as a complete defense to
such Claims, and you shall reimburse each Company Entity for any attorneys’ fees
or expense or other fees and expense incurred in defending such Claim; provided,
however, if a class action claim or governmental claim is brought on your
behalf, your obligations will be limited to (i) opting out of such action or
other proceedings received in connection therewith to the Company, it being
agreed that you shall not be liable to the Company for any attorneys’ fees or
expense or other fees or expenses in the case of any such class action claim or
governmental claim.

(e) Without limiting the generality of the foregoing, you waive all rights under
California Civil Code Section 1542, which provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

3. (a) This Agreement is not intended, and shall not be construed, as an
admission that any of the Company Entities has violated any federal, state or
local law (statutory or decisional), ordinance or regulation, breached any
contract or committed any wrong whatsoever against you.

(b) Should any provision of this Agreement require interpretation or
construction, it is agreed by the parties that the entity interpreting or
constructing this Agreement shall not apply a presumption against one party by
reason of the rule of construction that a document is to be construed more
strictly against the party who prepared the document.

4. For two years from and after the date of your employment termination, you
agree not to make any derogatory, negative or disparaging public statement about
any Company Entity, or to make any public statement (or any statement likely to
become public) that could reasonably be expected to adversely affect or
disparage the reputation, or, to the extent applicable, business or goodwill of
any Company Entity, it being agreed and understood that nothing herein shall
prohibit you (a) from disclosing that you are no longer employed by the Company,
(b) from responding truthfully to any governmental investigation or inquiry
related thereto, whether by the Securities and Exchange Commission or other
governmental entity or any other law, subpoena, court order or other compulsory
legal process or any disclosure requirement of the Securities and Exchange
Commission, or (c) from making traditional competitive statements in the course
of promoting a competing business, so long as any statements made by you
described in this clause (c) are not based on confidential information obtained
during the course of your employment with the Company. The Company agrees that
it will not make any derogatory, negative or disparaging public statement about
you in an authorized press release or authorized public announcement.

5. This Agreement is binding upon, and shall inure to the benefit of, the
parties and their respective heirs, executors, administrators, successors and
assigns.

6. This Agreement shall be construed and enforced in accordance with the laws of
the State of California applicable to agreements made and to be performed
entirely within such State.

7. You acknowledge that your obligations pursuant to Sections 5, 6, 7 and 8 of
the Severance Agreement survive the termination of your employment in accordance
with the terms thereof. The Company acknowledges that its obligations under
Sections 2(a), 2(b), 4 and 7 of the Severance Agreement survive the termination
of your employment in accordance with the terms thereof.

8. You acknowledge that you: (a) have carefully read this Agreement in its
entirety; (b) have had an opportunity to consider for at least twenty-one
(21) days the terms of this Agreement; (c) are hereby advised by the Company in
writing to consult with an attorney of your choice in connection with this
Agreement; (d) fully understand the significance of all of the terms and
conditions of this Agreement and have discussed them with your independent legal
counsel, or have had a reasonable opportunity to do so; (e) have had answered to
your satisfaction by your independent legal counsel any questions you have asked
with regard to the meaning and significance of any of the provisions of this
Agreement; and (f) are signing this Agreement voluntarily and of your own free
will and agree to abide by all the terms and conditions contained herein.

9. You understand that you will have at least twenty-one (21) days from the date
of receipt of this Agreement to consider the terms and conditions of this
Agreement. You may accept this Agreement by signing it and returning it to the
Company’s Chief Executive Officer at the address specified pursuant to
Section 16 of the Severance Agreement. After executing this Agreement, you shall
have seven (7) days (the “REVOCATION PERIOD”) to revoke this Agreement by
indicating your desire to do so in writing delivered to the Chief Executive
Officer at the address above by no later than 5:00 p.m. on the seventh (7th) day
after the date you sign this Agreement. The effective date of this Agreement
shall be the eighth (8th) day after you sign the Agreement (the “AGREEMENT
EFFECTIVE DATE”). If the last day of the Revocation Period falls on a Saturday,
Sunday or holiday, the last day of the Revocation Period will be deemed to be
the next business day. In the event you do not accept this Agreement as set
forth above, or in the event you revoke this Agreement during the Revocation
Period, this Agreement, including but not limited to the obligation of the
Company to provide the payments and benefits provided in paragraph 1 above,
shall be deemed automatically null and void.

EXECUTIVE

By:

Desmond Walsh

HERBALIFE INTERNATIONAL OF AMERICA, INC.

By:
Name:
Title:


2